Mr. Justice Wolf
delivered the opinion of the court.
On the filing of the judgment in this case each side has asked for a reconsideration. The appellant objects to the award of $8,234.06 and brings up certificates to .show that execution is being had for this same sum against Arturo Trías and Johann D. Stubbe in another suit, also reviewed by this court. Assuming that these certificates are duly before us, we are of the opinion that whether the complainant may make two recoveries of this same sum against different defendants or who is the proper defendant to proceed against are matters that cannot be ventilated in this manner and for the first time in this court. Those are matters that should be raised by the pleadings and evidence in some suit or otherwise than in this court. What we have before us *538is a record in a suit against the Porto Rico Fertilizer Company wherein it appears that "the said company owed G-andia the sum claimed.
On a motion for reconsideration, however, in the absence of some special circumstance not shown here, a party has no right to add to the record and especially not certificates that come 'from another case.
The appellant also asks a reconsideration on the matter of costs, inasmuch as it never denied that $8,234 was owing to Gandía, but that the company had transferred this sum in good faith to the successors of Stubbe. The record tends to show that the company had no justification for paying this money to the successors of Stubbe, but as we are ordering a reconsideration at the instance of the appellee, wo are willing to listen to further argument on this point.
The appellee moves for reconsideration, insisting that by the same reasoning wherewith this court sustained the judgment for $8,234.06, it should have left intact a pronouncement by which under the judgment of the court below the complainant would have been entitled to some additional $20,000. As we previously read the judgment of that court the part reversed to which appellee refers related only to future dividends. There was no pronouncement therein as to accrued dividends, but we are willing to hear argument on this point.
The case therefore will be reopened and argument heard on two points, namely, the question of costs and whether the judgment of, the court below may be interpreted as sustained by appellee.

Motion sustained.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.